DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments/remarks
Applicant’s arguments filed 07/16/2020 are fully considered, however they are not persuasive. 
The applicant argues that “it would not be obvious to use the spatial light modulator of Blanche as the reflective area 324 of a window 322 of Smith” (remarks filed 01/21/2021 p. 8). The Applicant’s reasoning is that “the spatial light modulator of Blanche would not perform the function of the reflective area of the window of Smith. In Smith, the light bean is focused onto a small reflective area of the window, and light is later directed back through the window. The spatial light module of Blanche would not function as the small reflective area of the window.”
However, the Office Action of 08/21/2020 relied on the reflective area 326 of Smith. Further, it is noted that the light modulator of Blanche, for example the DMD (digital micromirror device) based SLM as taught by Blanche is also a reflector and therefore can provide the function of the reflective area as taught by Smith. 
Furthermore, Smith clearly teaches that “The window 322 has a small silvered area on one side that forms the reflective area 326” (¶90) and “the window 322 has the small silvered region 326 added to one side of the window (creating a small obscuration)” (¶99). Therefore replacing the small silvered reflector with the modulator of Blanche (which may be a micromirror and therefore small) would not prevent the functionality of Smith which already includes the small silvered reflective area 326. Therefore, it would have been obvious to one of 
The Applicant appears to also merely state that Smith or Blanche do not teach certain features of the claims (remarks filed 01/21/2021 p. 8) without providing reasons why. However the claimed features are taught by Smith or Blanche as presented below. It is noted that the prior art of the record in the Office Action of 08/21/2020 teach the amended claims and the citations below are updated as necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180031367A1 (Smith) in view of US20190250396A1 (Blanche).
1. Smith teaches A system (Smith, fig. 14A; ¶90-94) comprising:
an illumination source configured to generate light (Fig. 14A: light generated by the optical fiber 316 as entered into the lens 324, light source as illustrated in fig. 14A reproduced and annotated below; ¶90-94);
…
a positive optical element configured to receive the light from the illumination source (Fig. 14A: positive optical element of relay system 324 as shown in the annotated fig. 14A see below for optical modulator] as converging light (Fig. 14A: positive optical element of relay system 324 and the converging light as shown in the annotated fig. 14A below; ¶71, 90-94, 143. As taught by the teaching reference US20050057741A1 in Fig. 1 and ¶27, 28, and as clearly shown in Smith, it is well-known and obvious in the art to focus the light beam on a reflector in the field of endeavor); and
a negative optical element (Fig. 14A: optic 332; ¶90-94 As taught by the teaching reference “Lens (optics)”: “If the lens is biconcave or plano-concave, a collimated beam of light passing through the lens is diverged (spread); the lens is thus called a negative or diverging lens.” Therefore optic 332 is obviously a negative lens);
the … [see below for optical modulator] configured to reflect the converging light, … directed towards the negative optical element (Smith figs. 14A: reflective area 326; ¶90-94); and
the negative optical element configured to receive the scan beam from the … [see below for optical modulator], the negative optical element configured to output the scan beam to scan a wide field of view (Fig. 14A: optic 332, it is noted that the field of view is increased due to optic 332 as illustrated by the optical beams in the figure; ¶90-94, 103 allowing a “a wide field-of-view” and by being transmitted through the negative optical element as taught by Smith the beam may scan a wide field of view).

    PNG
    media_image1.png
    398
    624
    media_image1.png
    Greyscale

While not explicitly disclosing, Smith in view of Blanche teaches
an optical modulator (Blanche Fig. 5C: DMD 560; ¶31, 41-43, 60, 65, 70, 81)
to form a scan beam (Blanche Fig. 5C, ¶41, 43, 74)
It would have been obvious to one of ordinary skill in the art to modify Smith by replacing the reflective area 326 as shown in Fig. 14A with the optical modulator as taught by Blanche to generate the scanning patterned light using the DMD as taught by Blanche because doing so is a substitution of a known silvered mirror with a known micrimirror and would yield predictable results of reflecting optical beam and may provide the benefit that “the beam can be caused to “jump” from one target to another” as taught by Blanche in ¶74.
22. Smith teaches A system, comprising:
…
a positive optical element configured to receive coherent light and to focus the coherent light on the [see below for optical modulator] as converging light (Fig. 14A: positive optical element of relay system 324 as described above; ¶71, 87, 90-94, 143); and

the [see below for optical modulator] configured to receive the converging light to the negative optical element and to reflect the converging light as reflected light (Smith figs. 14A: reflective area 326; ¶90-94); and
the negative optical element configured to receive the reflected light from the [see below for optical modulator] and to output an expanded … beam in accordance with the reflected light (Fig. 14A: optic 332; ¶90-94, 103 it is noted that by being transmitted through the negative optical element as taught by Smith the beam may output an expanded scan beam)
While not explicitly disclosing, Smith in view of Blanche teaches.
an optical modulator (Blanche Fig. 5C: DMD 560; ¶31, 41-43, 60, 65, 70, 81)
scan beam (Blanche Fig. 5C, ¶41, 43, 74)
It would have been obvious to one of ordinary skill in the art to modify Smith by replacing the reflective area 326 as shown in Fig. 14A with the optical modulator as taught by Blanche to generate the scanning patterned light using the DMD as taught by Blanche because doing so is a substitution of a known silvered mirror with a known micrimirror and would yield predictable results of reflecting optical beam and may provide the benefit that “the beam can be caused to “jump” from one target to another” as taught by Blanche in ¶74.
3. Smith in view of Blanche teaches The system of claim 1, wherein the optical modulator is a phase spatial light modulator (PSLM) (Blanche ¶31, 60, 65, 70-72, 81).
It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the phase SLMs as taught by the Blanche because doing using SLMs is well-known in the art because of their better long term thermal drift characteristics.

It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the DMD reflective as taught by the Blanche because doing so is well-known and routine in the art and doing so is a substitution of a known element with another known element.
5. Smith in view of Blanche teaches The system of claim 1, wherein the optical modulator is a liquid crystal on silicon (LCoS) reflective device (Blanche ¶34, 59, 63, 65-70 ,72).
It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the a liquid crystal on silicon (LCoS) reflective as taught by the Blanche because doing so is well-known and routine in the art and doing so is a substitution of a known element with another known element.
6. Smith in view of Blanche teaches The system of claim 1, wherein the reflective element is a digital micromirror device (DMD) (Blanche Figs. 5A-5D: DMD 560; ¶40-50).
It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the DMD reflective as taught by Blanche because doing so is well-known and routine in the art and doing so is a substitution of a known element with another known element.
7. Smith in view of Blanche teaches The system of claim 1, wherein the optical modulator is a digital micromirror device (DMD) comprising an array of micromirrors (Blanche Fig. 3, 5C, 6; ¶70-71) configured to display diffraction patterns that create at least one patterned light beam (Blanche Figs. 5A-5C; ¶31, 41-43, 60, 65, 70, 81).
It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the DMD reflective as taught by Blanche and create the refraction patterns 
23. Smith in view of Blanche teaches The system of claim 22, wherein the optical modulator is a digital micromirror device (DMD), an analog MEMS mirror, a phase spatial light modulator (PSLM), or a liquid crystal on silicon (LCoS) device (Blanche Fig. 5C, ¶31, 41-43, 60, 65, 70, 81).
It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the DMD as taught by the Blanche because doing so is well-known and routine in the art and may provide the benefit that “the beam can be caused to “jump” from one target to another” as taught by Blanche in ¶74.
Claim(s) 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blanche further in view of US20160282468A1 (Gruver).
27. Smith in view of Blanche teaches features claimed as presented above with respect to claim 22,
while not explicitly disclosing, Smith in view of Blanche further in view of Gruver teaches
A vehicle comprising (Gruver Fig. 1A; Abstract, ¶38):
a roof (Gruver Fig. 1A, 1D; ¶59), and
a lidar system mounted on the roof (Gruver Fig. 1A, 1B, 1D; ¶59).
It would have been obvious to one of ordinary skill in the art to modify Smith to install the optical assembly on a roof of a vehicle as taught by Gruver because doing so is well-known and routine in the art and adds no unexpected results and would be use of a known scanning technique to improve functions of a vehicle.
. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blanche further in view of NPL1 (NPL document entitled “Dual-Axis Analog MEMS Pointing Mirror”).
2. Smith does not explicitly disclose, but Smith in view of Blanche further in view of NPL1 teaches The system of claim 1, wherein the optical modulator is an analog MEMS mirror (NPL1, p. 1, 5).
It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the analog MEMS mirror as taught by the NPL1 because doing so is well-known and routine in the art and would be applying the known technique of analog control to the known device of micromirrors.

Claim(s) 8-9, 11-14, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blanche and further in view of Dobashi (US20110049344A1).
8. Smith does not explicitly disclose, but Smith in view of Blanche further in view of Dobashi teaches The system of claim 7, wherein the diffraction patterns include corrected diffraction patterns corrected to compensate for distortion (Dobashi, figs. 5-10, ¶29, 33, 37).
It would have been obvious to one of ordinary skill in the art to modify Smith in view of Blanche to include correcting the distortion of the diffraction pattern because doing so is well-known in the art and improves precision of the optical equipment as taught by Dobashi.

It would have been obvious to one of ordinary skill in the art to modify Smith in view of Blanche to include correcting the distortion of the diffraction pattern because doing so is well-known in the art and improves precision of the optical equipment as taught by Dobashi.
11. Smith does not explicitly disclose, but Smith in view of Blanche further in view of Dobashi teaches The system of claim 8, wherein the corrected diffraction patterns include diffraction patterns corrected to compensate for astigmatism in the system (Dobashi ¶4).
It would have been obvious to one of ordinary skill in the art to modify Smith in view of Blanche to include correcting the distortion of the diffraction pattern and to overcome distortion due to astigmatism because doing so is well-known in the art and improves precision of the optical equipment as taught by Dobashi.
12. Smith in view of Blanche further in view of Dobashi teaches The system of claim 8, further comprising a processor coupled to provide diffraction patterns for display using the digital micromirror device and to control the illumination source (Blanche ¶72, 101).
It would have been obvious to one of ordinary skill in the art to modify Smith to include the controller or processor taught by Blanche to control the operation because doing so is well-known in the art. 
13. Smith in view of Blanche further in view of Dobashi teaches The system of claim 12, further comprising a diffraction pattern memory configured to store diffraction patterns for display using the digital micromirror device (Blanche ¶41, 48, 49, 72, 98, 101).

14. Smith in view of Blanche further in view of Dobashi teaches The system of claim 12, wherein the processor is configured to perform a real time diffraction pattern-generating algorithm (Blanche ¶2, 41, 43, 74, 100), comprising a correction algorithm for outputting corrected diffraction pattern data to the digital micromirror device to display diffraction patterns (Dobashi, figs. 5-10, ¶29, 33, 37).
It would have been obvious to one of ordinary skill in the art to modify Smith to generate the scanning light using the DMD as taught by Blanche because doing so is well-known and routine in the art and adds no unexpected results and may provide the benefit that “the beam can be caused to “jump” from one target to another” as taught by Blanche in ¶74.
It would have been obvious to one of ordinary skill in the art to modify Smith in view of Blanche to include correcting the distortion of the diffraction pattern because doing so is well-known in the art and improves precision of the optical equipment as taught by Dobashi.
24. Smith does not explicitly disclose, but Smith in view of Blanche teaches The system of claim 22, wherein the optical modulator is a digital micromirror device (Blanche Fig. 5C, ¶31, 41-43, 60, 65, 70, 81), and the system further comprising:
a processor coupled to display diffraction patterns using the digital micromirror device (Blanche ¶41, 48, 49, 72, 98, 101); 
Smith does not explicitly disclose, but Smith in view of Blanche further in view of Dobashi teaches 

It would have been obvious to one of ordinary skill in the art to modify Smith to replace the reflector with the DMD as taught by the Blanche because doing so is well-known and routine in the art and may provide the benefit that “the beam can be caused to “jump” from one target to another” as taught by Blanche in ¶74.
It would have been obvious to one of ordinary skill in the art to modify Smith to include correcting the distortion of the diffraction pattern because doing so is well-known in the art and improves precision of the optical equipment as taught by Dobashi.
25. Smith does not explicitly disclose, but Smith in view of Blanche further in view of Dobashi teaches The system of claim 24, wherein the corrected diffraction patterns are computed using a two dimensional polynomial including a correction factor (Dobashi, ¶45 expression 3, ¶50 expressions 4, 5).
It would have been obvious to one of ordinary skill in the art to modify Smith to include correcting the distortion of the diffraction pattern because doing so is well-known in the art and improves precision of the optical equipment as taught by Dobashi.
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blanche further in view of Gruver and further in view of Dobashi
29. While Smith not explicitly disclosing, Smith in view of Blanche further in view of Gruver and further in view of Dobashi teaches features claimed as presented above with respect to claim 24 and 27.
.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blanche further in view of Nakamura (US20150309289A1).
15. Smith does not explicitly disclose, but Smith in view of Blanche further in view of Nakamura teaches The system of claim 1, wherein the positive optical element and the negative optical element together form one of a reverse refractive telescope or a reverse afocal lens (Nakamura, figs. 1-5).
It would have been obvious to one of ordinary skill in the art to modify Smith to include the afocal lens as taught by Nakamura to expand the scan angle of light beam because doing so is well-known in the art to widen the field of view.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blanche further in view of Gruver and further in view of Nakamura
32. While not explicitly disclosing, Smith in view of Blanche further in view of Gruver and further in view of Nakamura teaches features claimed as presented above with respect to claim 15 and 27.

Allowable Subject Matter
Claim 10, 26, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image2.png
    26
    243
    media_image2.png
    Greyscale
where H(x, y) is the corrected diffraction pattern in two dimensions, and jcp(x, y) is a correction factor in two dimensions for each micromirror at a position x, y, in combination with other claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180252513A1 teaches an imaging laser range finder including an objective lens having an optical axis, an object side, and an image side, a controllable pixelated light modulator disposed along the optical axis on the image side of the lens, and a detector disposed optically downstream from the pixelated light modulator on the image side of the lens. The controllable pixelated light modulator is advantageously a MEMS-based system such as a digital mirror device (DMD). An increased field of view may be obtained by incorporating a pair of opposing surface reflectors between an imaging lens and the controllable pixelated light modulator.

    PNG
    media_image3.png
    259
    398
    media_image3.png
    Greyscale


US20120069342A1 teaches imaging or sensor system comprises a transmitter assembly, a receiver assembly and a control unit. The transmitter assembly defines an outgoing optical beam transmission path with respect to a target surface and the receiver assembly defines a return optical signal transmission path from the target surface. Each of the paths includes transmission through or reflection from at least one microdisplay device comprising a plurality of controllable elements for selective placement in a transmit mode for transmission of light along the transmission paths. A control unit selectively places the microdisplay device elements in the transmission mode. 

    PNG
    media_image4.png
    439
    660
    media_image4.png
    Greyscale

Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645